Citation Nr: 1451417	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  09-35 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from January 1955 to January 1957.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision issued by the Department of Veterans' Affairs (VA) regional Office (RO) in Boston, Massachusetts.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current COPD manifested during active service or for many years thereafter, and the competent and probative evidence does not demonstrate a nexus between this disorder and active service.

2.  The preponderance of the evidence is against finding that the Veteran's current hypertension manifested during active service or for many years thereafter, and the competent and probative evidence does not demonstrate a nexus between this disorder and active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fd. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  This analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (concluding that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by an April 2007 letter.  The letter notified the Veteran of the information and evidence need to substantiate the claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This letter was sent prior to the November 2007 rating decision, which is on appeal.  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103(A); 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Regarding the duty to assist, the Board finds that all relevant facts have been developed and that all evidence necessary for equitable resolution of the issue on appeal have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 3.159(c).  The Veteran's service treatment records (STRs) have been associated with the claims file and all identified and available post-service treatment records have been obtained.

In his April 2007 Statement in Support of Claim, the Veteran reported receiving treatment from three different private healthcare institutions and one private doctor who treated him for high blood pressure in 1958.  VA contacted the Veteran with a June 2007 letter requesting that the Veteran complete an Authorization and Consent to Release Information form for each identified health care provider.  In a reply received in July 2007, the Veteran gave VA the address for Quincy Medical Center and also filled out a July 2007 Authorization and Consent to Release Information form.  These records were obtained by VA in August 2007.  The Veteran also noted that Framingham Walk-In Clinic no longer existed and that he did not know how to contact Nashua Memorial Hospital.  

However, he did provide an Authorization and Consent to Release Information form for Dr. P/Nashua Memorial Hospital in July 2007.  The Veteran contends that VA failed to obtain records from Nashua Memorial Hospital.  See September 2009 VA Form 9.  VA attempted to contact this institution with a letter in July 2007.  However, this letter was returned in September 2007.  The RO resent the letter to the institution currently at the address provided by the Veteran (Southern New Hampshire Medical Center), but this institution reported having no record of the Veteran as a patient.  See September 2007 Letter from Southern New Hampshire Medical Center.  Finding that no records were available to obtain, VA fulfilled its duty to assist the Veteran in obtaining records from the third institution.  

In regards to the private doctor, the Veteran claims that VA should have obtained the records of his treatment from 1958.  See September 2009 VA Form 9.  In his July 2007 response, the Veteran only reported that the doctor is deceased and gave an address, but provided no additional information as to the current custodian.  He also failed to provide VA with an Authorization and Consent to Release Information form.  Therefore, VA was unable to provide the Veteran with further assistance in obtaining these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary).

In addition, the Veteran and his representative claim that VA should assist the Veteran in obtaining treatment records from the military hospital in Fort Bragg to show treatment for his heart, lungs, stomach, and blood.  See September 2009 VA Form 9; September 2014 Veteran's Brief, page 3.  The Veteran claims that this treatment occurred in February, March, and April of 1955.  See March 2010 Statement in Support of Claim.  Within the Veteran's service treatment records, doctor's progress notes, x-rays, and records of treatment from the military hospital in Fort Bragg during this period in 1955 are present.  Consequently, it is evident that the Veteran's claims file already contains these records.

The Board notes that the Veteran was not provided with a VA examination in conjunction with his COPD or hypertension.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as is addressed below the evidence does not establish any elevated blood pressure readings or hypertension during service and does not indicate that the Veteran's COPD is related to service.  As such, a VA examination is not warranted for COPD or hypertension.

In light of the preceding discussion, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including hypertension, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation for active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Service connection can be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is competent to describe his symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 207); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

COPD

The evidence reflects a current diagnosis of COPD.  See June 2009 primary VA care note.  As such, the first element required of service connection is met.

In regards to the question of in-service incurrence, the Veteran has made several assertions:  he alleged that he was treated for an upper respiratory infection (URI) in February 1956 and treated for heart, lungs, blood, and stomach problems until April 1956.  See April 2007 Statement in Support of Claim.  He also stated that he sustained damage to his lungs in service in February 1956 when he was deprived of oxygen after being mistakenly taken to the morgue at Fort Bragg hospital and, once discovered to be alive, returned to the ward in an oxygen tent.  See September 2009 VA Form 9.  The Veteran also claimed that his periods of treatment and the damage to his lungs at Fort Bragg hospital occurred over February, March, and April of 1955 and that his COPD has existed since service.  See March 2010 Statement in Support of Claim.  

The Veteran's STRs reflect that he complained of experiencing a cough for three days in February 1955.  The initial impression was URI.  The diagnosis was infectious mononucleosis and the Veteran was hospitalized from February 21 to April 1955.  Chest x-rays taken in February and March 1955 were negative.  In August 1955, he complained of a two day history of bronchitis and was treated with penicillin.  Several days later, an ear, nose, and throat clinic record indicates that he was asked to return after the infection resolved for a reevaluation.  The impression was vasomotor rhinitis.  The report of his 1956 separation examination reflects that his lungs and chest were clinically normal and that a chest x-ray was normal. 

Next, an April 1957 VA examination noted that radiographic findings indicated lungs within normal limits.  In a May 1983 VA examination, the Veteran claimed to have received treatment for scar tissue on his lungs.  However, there is no record of this treatment.  In April 1983 VA records, the Veteran is described as a 30 pack year smoker; this smoking history is placed with other notations under a heading marked "COPD."  Also in April 1983, the Veteran reported a 10 year history of difficulty breathing (approximately starting in 1973), and a 30 year history of smoking.  The diagnosis was COPD.  During the May 1983 VA examination, he stated that he began having shortness of breath and chest pain 2 years previously. 

The Board finds although there is evidence of in-service bronchitis, rhinitis, and URI, the evidence of record does not support a finding of service connection for COPD.  First, the Veteran's assertions regarding the morgue incident at Ft. Bragg are not credible.  The assertions are inherently incredible and the Veteran's STRs do not support such an incident -serious treatment such as an oxygen tent would be noted in the Veteran's STRs, particularly since the hospitalization for mononucleosis was noted.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (noting that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  The STRs do document, however, bronchitis, URI, and mononucleosis. 

But the 1957 normal chest x-ray and the 1957 separation examination demonstrate that the Veteran's chest and lung were normal at discharge.  Furthermore, it is significant that the first diagnosis of COPD is in 1983- more than 25 years after service.  Even if COPD were present but undiagnosed in 1973, when the Veteran's breathing problems are alleged to have begun, that is over 15 years post-discharge.  Either finding weighs against the claim as the passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed Cir. 2000).  

As a result, the evidence of record does not link the Veteran's COPD to his active military service; rather, it indicates that it was not incurred in service.  Although the Veteran is competent to describe his symptoms and in-service events, he is not competent to relate his current COPD to service.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue and is not capable of lay observation - it is a complex internal process as opposed to an external process or something capable of lay observation, such as ringing in the ears, scars, or varicose veins.  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative opinion on a medical matter, such as whether his current COPD is related to active military service.  See Jandreau, 492 F.3d at 1376.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

VA outpatient treatment records reflect a diagnosis of hypertension.  See, e.g., June 2005 VA Medical Record.  The first element needed for service connection, therefore, is met.  In this decision, all blood pressure measurements are noted in units of pressure in millimeters of mercury (mmHg).  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

The blood pressure measurements noted in the STRs show that the Veteran did not have hypertension during active service.  In addition, the November 1956 service separation examination showed blood pressure of 120/70.  

The Veteran claims that he received treatment in 1958 for his high blood pressure from a private doctor, now deceased.  See June 2007 Statement in Support of Claim; September 2009 VA Form 9.  However, these records are unavailable for review.  Although he is competent to report treatment for a disorder by a physician, the other evidence of record weighs against any such treatment because it indicates that hypertension was not present at that time.

An April 1957 VA examination, conducted 4 months after service discharge, noted blood pressure of 124/80.  VA records indicate that the Veteran's blood pressure was 150/85 in May 1983 and 160/90 in June 1983.  

In this case, therefore, the evidence shows that hypertension did not manifest during or in the year following service.  The STRs do not show elevated blood pressure, his blood pressure was normal on discharge and was again normal 3 months later.  This suggests that treatment for hypertension did not take place in 1958, and the Board finds that assertion by the Veteran less than credible.  

The Board also finds that the evidence does not establish the third element required for service connection because it does not provide a link between the Veteran's current hypertension and his active duty service.  The evidence of record does not indicate a nexus between the Veteran's hypertension and his service.  In addition, the Board notes that hypertension is a disorder for which lay evidence of etiology is not competent nexus evidence as it is not capable of lay observation, in contrast to disorders such as varicose veins, scars, broken legs, and ringing in the ears.  See Jandreau, 492 F.3d at 1376-77.  Consequently, the Veteran is not competent or qualified, as a layperson, to render an opinion on medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App, 465, 469-70.  In addition, hypertension was not diagnosed until 1983; this weighs against the Veteran's claim for service connection.  Maxson, 230 F. 3d at 1333.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for hypertension is denied.


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


